RESOLUCIÓN
Examinada la Moción de Reconsideración, así como la Urgente en Relación a Orden y Solicitando Reinstalación, presentadas por el Sr. Alexis I. Avilés Vega, se ordena la reinstalación del señor Avilés Vega al ejercicio de la aboga-cía y la notaría de inmediato. Igualmente, se ordena a la Directora de la Oficina de Inspección de Notarías que com-parezca dentro del término de quince días para que se ex-prese en torno al trámite propuesto por el señor Avilés Vega para corregir el Protocolo de 1991 o, en la alternativa, la aprobación del Protocolo con deficiencia, según pro-puesto por ella en su informe de 31 de agosto de 2000.

Notifíquese por facsímil y por la vía ordinaria, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Rivera Pérez no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo